                                                                FILED
Case 1:20-cr-20088-UU Document 3 Entered on FLSD Docket 02/14/2020    BY-r--D.C.
                                                                    Page 1 of 6

                                                                                         FEB 1 4 2020
.,,.                                                                                      ANGELA E. NOBLE
                                                                                         CLERK U.S. DIST. CT.
                                                                                         S. D. OF FLA. • MIAMI
                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                             CASE NO.20-20088-CR-UNGARO/O'SULLIVAN
                                      -----------
                                      18 U.S.C. § 1029(a)(3)
                                      18 U.S.C. § 1029(a)(4)
                                      18 U.S.C. § 1028A(a)(l)
                                      18 U.S.C. § 1029(c)(l)(C)
                                      18 U.S.C. § 982(a)(2)(B)



  UNITED STATES OF AMERICA

  vs.

  ALEJANDRO MAUJO,

        Defendant.
  ---------------I
                                          INDICTMENT

         The Grand Jury charges that:

                                                 COUNT 1
                       Possession of Fifteen or More Unauthorized Access Devices
                                          (18 U.S.C. § 1029(a)(3))

         On or about February 1, 2017, in Miami-Dade County, in the Southern District of Florida,

  and elsewhere, the defendant,

                                      ALEJANDRO MAUJO,

  did knowingly, and with intent to defraud, possess fifteen (15) or more unauthorized access

  devices, that is, social security numbers, dates of birth, driver license numbers, and credit card

  account numbers issued to other persons, said conduct affecting interstate and foreign commerce,

  in violation of Title 18, United States Code, Sections 1029(a)(3) and 2.




                                                                                                                 !
                                                                                                                 I
Case 1:20-cr-20088-UU Document 3 Entered on FLSD Docket 02/14/2020 Page 2 of 6




                                             COUNTS2-4
                                       Aggravated Identify Theft
                                        (18 U.S.C. § 1028A(a)(l))

        On or about February 1, 2017, in Miami-Dade County, in the Southern District of Florida,

and elsewhere, the defendant,

                                    ALEJANDRO MAUJO,

during and in relation to a felony violation of Title 18, United States Code, Section 1029(a)(3 ),

that is, knowingly, and with intent to defraud, possessing fifteen (15) or more unauthorized access

devices, that is, social security numbers, dates of birth, driver license numbers, and credit card

account numbers issued to other persons, said conduct affecting interstate and foreign commerce,

as charged in Count 1 of this Indictment, did knowingly transfer, possess, and use, without lawful

authority, the means of identification of another person, as set forth in each count below:

COUNT

    2
                                     MEANS OF IDENTIFICATION

            Name, date of birth, driver's license number, and social security number of "J.P.F."
                                                                                                      I
    3       Name, date of birth, driver's license number, and social security number of "E.R.S."


    4       Name, date of birth, and social security number of "M.E.W."



        In violation of Title 18, United States Code, Sections 1028A(a)(l) and 2.




                                                 2
Case 1:20-cr-20088-UU Document 3 Entered on FLSD Docket 02/14/2020 Page 3 of 6


,.

                                                COUNTS
                                 Possession of Device-Making Equipment
                                          (18 U.S.C. § 1029(a)(4))

        On or about February 1, 2017, in Miami-Dade County, in the Southern District of Florida,

 and elsewhere, the defendant,

                                     ALEJANDRO MAUJO,

did knowingly, and with intent to defraud, have custody and control of, and possess device-making

equipment, that is, one (1) MSR605 encoding device, said conduct affecting interstate and foreign

commerce, in violation of Title 18, United States Code, Sections 1029(a)(4) and 2.

                                 FORFEITURE ALLEGATION
                                    18 U.S.C. § 982(a)(2)(B)
                                   18 U.S.C. § 1029(c)(l)(C)

        1.     The allegations in this Indictment are hereby re-alleged and by this reference fully

incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

property in which the defendant, ALEJANDRO MAUJO, has an interest.

        2.     Upon conviction of a violation of Title 18, United States Code, Section 1029, as

alleged in this Indictment, the defendant shall forfeit to the United States of America: (a) any

property constituting, or derived from, proceeds obtained, directly or indirectly, as the result of

such violation, pursuant to Title 18, United States Code, Section 982(a)(2)(B); and (b) any personal    I
property used, or intended to be used, to commit such offense, pursuant to Title 18, United States

Code, Section 1029(c)(l)(C).
                                                                                                        Ii
                                                                                                        £
                                                                                                        I
                                                                                                        II
                                                                                                        f

                                                 3                                                      It
                                                                                                        f
                                                                                                        I
                                                                                                        If
                                                                                                        f
Case 1:20-cr-20088-UU Document 3 Entered on FLSD Docket 02/14/2020 Page 4 of 6




        All pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(l)(C), and

 the procedures set forth at Title 21, United States Code, Section 853, as incorporated by Title 18,

 United States Code, Sections 982(b)( l ) and 1029(c)(2).




 ARIANA FAJARDO ORSHAN                     \
 UNITED STATES ATTORNEY



              ES
              UNITED STATES ATTORNEY




                                                 4
       Case 1:20-cr-20088-UU Document 3 Entered on FLSD Docket 02/14/2020 Page 5 of 6
                                                   UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                          CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                                  CERTIFICATE OF TRIAL ATTORNEY*
ALEJANDRO MAUJO,
                                                                  Superseding Case Information:
                                   Defendant.

Court Division: (Select One)                                      New defendant(s)           Yes    No
 ✓       Miami                   Key West                         Number of new defendants
         FTL                     WPB            FTP               Total number of counts

         I.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                    probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
         3.         Interpreter:    (Yes or No)            Yes
                    List language and/or dialect          _S~o_a_n_is_h_ _ _ _ __
         4.         This case will take 2-3 days for the parties to try.
         5.         Please check appropriate category and type of offense listed below:

                    (Check only one)                                     (Check only one)


         I         0 to 5 days                        ✓
                                                                         Petty
         II        6 to 10 days                                          Minor
         III       11 to 20 days                                         Misdem.
         IV        21 to 60 days                                         Felony              ✓

         V         61 days and over                                                                                           f
         6.       Has this case previously been filed in this District Court?
          If yes: Judge
          (Attach copy of dispositive order)
                                                            Case No.
                                                                                 (Yes or No)
                                                                       --------------
                                                                                             No
                                                                                                                              I
                                                                                                                              It
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
             Is this a potential death penalty case? (Yes or No)                                                              I
             7.     Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?            Yes             No ✓

             8.     Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No ✓




                                                                                  ANT UNITED STATES ATTORNEY
                                                                          Special Florida Bar No. A5502330
 *Penalty Sheet(s) attached                                                                                   REV 8/!3/2018
Case 1:20-cr-20088-UU Document 3 Entered on FLSD Docket 02/14/2020 Page 6 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name:        Alejandro Maujo
                      -----"--------"---------------------
 Case N o : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Count#: 1

 Possession of Fifteen or More Unauthorized Access Devices

 18 U.S.C. § 1029(a)(3)

 *Max. Penalty: 10 Years' Imprisonment

 Counts #: 2-4

 Aggravated Identify Theft

 18 U.S.C. § 1028A(a)(l)

 *Max. Penalty: 2 Years' Imprisonment (consecutive to any other term of imprisonment)

 Count#: 5

 Possession of Device-Making Equipment

 18 U.S.C. § 1029(a)(4)

 *Max. Penalty: 15 Years' Imprisonment
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
